                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

UNITED STATES OF AMERICA                        '
                                                '
V.                                              '    CASE NO. 9:12-CR-18
                                                '
STRATTON HASKELL DAVIS                          '

                              ORDER ADOPTING
           FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

magistrate judge recommended that the Court revoke the defendant’s supervised release and

impose a term of imprisonment for the revocation. The parties agreed to the recommended

sentence.

       The parties did not file objections. The Court ORDERS that the findings of fact and

recommendation on plea of true (#57) are ADOPTED and the defendant’s supervised release is

revoked.     Pursuant to Judge Giblin’s recommendation, the Court ORDERS the defendant,

Stratton Haskell Davis, to serve a term of six (6) months imprisonment, with no further supervision

to follow.

                So ORDERED and SIGNED January 30, 2020.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge
